PER CURIAM.
Anthony Ray Lewis appeals the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The postconviction court’s order contains no findings, no ex*98planation for the court’s ruling, and no record attachments from which this court could determine conclusively that Lewis is not entitled to relief. We therefore reverse the postconviction court’s order and remand for reconsideration of Lewis’s rule 3.800(a) motion. See Fla. R. App. P. 9.141(b)(2)(D) (“On appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for ... appropriate relief.”); Gassaway v. State, 993 So.2d 1186, 1186 (Fla. 2d DCA 2008) (“If the trial court again summarily denies the motions, it must set forth its rationale and attach any relevant portions of the record which support its denial.”).
Reversed and remanded for reconsideration.
KHOUZAM, SLEET, and SALARIO, JJ., Concur.